           Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ALEX ARMSTRONG,             )
                            )
             Plaintiff,     )
                            )                     CIVIL ACTION NO.
v.                          )
                            )
CITY OF WOODSTOCK, GEORGIA, )
                            )
             Defendant.     )

                                   COMPLAINT

      Plaintiff ALEX ARMSTRONG (“PLAINTIFF”) hereby states a claim for

relief under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”)

for unpaid overtime compensation on the grounds stated below.

                            Jurisdiction and Venue

      1.      The Court has subject-matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because PLAINTIFF’s claim for unpaid

overtime arise under the laws of the United States, and 29 U.S.C. § 216(b)

which allows actions arising under the FLSA to be maintained in any federal

court of competent jurisdiction.

      2.      Under 28 U.S.C. § 1391(b), venue is appropriate in this district

because a substantial part of the events or omissions giving rise to the claims

at issue occurred in this judicial district.




                                        -1-
           Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 2 of 10




                                   The Parties

      3.      At all relevant times, PLAINTIFF was a resident of Fairmount,

Gordon County, Georgia.

      4.      At all relevant times, Defendant CITY OF WOODSTOCK,

GEORGIA (“DEFENDANT”), is a city in Cherokee County, Georgia, in the

Northern District of Georgia, Atlanta Division.

      5.      DEFENDANT is subject to the personal jurisdiction of this Court.

      6.      DEFENDANT can be served with legal process addressed to

Mayor Donnie Henriques or City Manager Jeffrey S. Moon and served on the

Woodstock City Clerk at 12453 Hwy 92, Woodstock, Georgia 30188.

                            Grounds for this Action

      7.      PLAINTIFF is a former employee of DEFENDANT.

      8.      From on or about October 1, 2020 to on or about July 2, 2021,

DEFENDANT employed PLAINTIFF as a Records Specialist and Terminal

Agency Coordinator.

      9.      During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, PLAINTIFF worked in DEFENDANT’s Court

and Records Department in the City Hall Annex, 12453 Hwy 92, Woodstock,

GA 30188.




                                       -2-
        Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 3 of 10




      10.    During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, DEFENDANT paid PLAINTIFF an hourly

rate of $17.89.

      11.    PLAINTIFF’s primary job duties as a Records Specialist and

Terminal Agency Coordinator included answering calls, keeping officers up to

date regarding training, processing background checks, processing evidence

that was returned to owners, processing impound sheets for owners of

vehicles, responding to inquiries from courts and citizens, taking payments

for citations,

      12.    DEFENDANT classified PLAINTIFF’s position as Records

Specialist and Terminal Agency Coordinator as non-exempt for purposes of

overtime compensation under the FLSA.

      13.    PLAINTIFF’s primary job duties as a Records Specialist and

Terminal Agency Coordinator did not involve the exercise of independent

judgment.

      14.    During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator,PLAINTIFF worked from 8:00 a.m. to 5:00

p.m., Monday through Friday.

      15.    Throughout PLAINTIFF’s employment as a Records Specialist

and Terminal Agency Coordinator, DEFENDANT deducted one hour for

lunch each day from PLAINTIFF’s total hours worked in a workweek.


                                     -3-
           Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 4 of 10




      16.      Throughout PLAINTIFF’s employment as a Records Specialist

and Terminal Agency Coordinator, the office in DEFENDANT’s Court and

Records Department in which PLAINTIFF worked never closed for lunch

because DEFENDANT considered its Court and Records Department a vital

service.

      17.      During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, DEFENDANT had no set time for PLAINTIFF

to take any lunch break.

      18.      DEFENDANT had no break room where PLAINTIFF could eat

lunch.

      19.      During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, PLAINTIFF worked through lunch almost all

of the time.

      20.      During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, PLAINTIFF estimates leaving the office

during scheduled work hours approximately six times or less for

approximately 15 to 20 minutes to pick up lunch for co-workers.

      21.      On all the other days during PLAINTIFF’s employment as a

Records Specialist and Terminal Agency Coordinator, PLAINTIFF ate lunch

at his desk while working.




                                       -4-
       Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 5 of 10




     22.   Throughout PLAINTIFF’s employment as a Records Specialist

and Terminal Agency Coordinator, PLAINTIFF’s supervisor—Jennifer Cook,

the Court Administrator—was aware that PLAINTIFF worked through lunch

because Ms. Cook observed PLAINTIFF working through lunch at his desk.

     23.   PLAINTIFF and co-workers complained to their supervisor,

Jennifer Cook, about DEFENDANT’s practice of deducting one hour for lunch

every day even though they worked through lunch.

     24.   Despite the complaints of PLAINTIFF and co-workers,

DEFENDANT never changed its practice of deducting one hour for lunch

every day even though employees worked through lunch.

     25.   At various times while DEFENDANT employed PLAINTIFF as a

Records Specialist and Terminal Agency Coordinator, PLAINTIFF worked

more than 40 hours in a workweek.

     26.   During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, DEFENDANT did not pay PLAINTIFF all the

overtime compensation properly due for work performed in excess of 40 hours

in a workweek.

     27.   During PLAINTIFF’s employment as a Records Specialist and

Terminal Agency Coordinator, DEFENDANT and DEFENDANT’s

management were aware of the extra hours PLAINTIFF worked in excess of

40 hours in a workweek.


                                    -5-
        Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 6 of 10




      28.   At all times during PLAINTIFF’s employment as a Records

Specialist and Terminal Agency Coordinator, DEFENDANT was a “public

agency” within the meaning of 29 U.S.C. § 203(x).

      29.   At all times during PLAINTIFF’s employment as a Records

Specialist and Terminal Agency Coordinator, DEFENDANT was an

“employer” within the meaning of 29 U.S.C. § 203(d).

      30.   At all times during PLAINTIFF’s employment as a Records

Specialist and Terminal Agency Coordinator, PLAINTIFF was an “employee”

of DEFENDANT within the meaning of 29 U.S.C. § 203(e)(2)(C).

      31.   At all times during PLAINTIFF’s employment, as a Records

Specialist and Terminal Agency Coordinator PLAINTIFF was covered by 29

U.S.C. § 207(a).

      32.   At all times during PLAINTIFF’s employment as a Records

Specialist and Terminal Agency Coordinator, DEFENDANT was not exempt

from the overtime obligations for an “employer” under the FLSA.

                               Count 1
                           29 U.S.C. § 207(a)
                    (Unpaid Overtime Compensation)

      33.   PLAINTIFF re-alleges and adopts Paragraphs 1-32 above and

incorporates them by reference herein.

      34.   By engaging in the conduct alleged above in Paragraphs 19-27,

DEFENDANT violated the FLSA with respect to PLAINTIFF by not paying


                                    -6-
        Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 7 of 10




all the overtime compensation properly due for all hours worked in excess of

40 hours in a workweek, all in violation of 29 U.S.C. §§ 207(a), 216.

      35.   By engaging in the conduct alleged above in Paragraphs 19-27,

DEFENDANT willfully—i.e., voluntarily, deliberately, intentionally, and

with reckless disregard—violated the FLSA with respect to PLAINTIFF, all

in violation of 29 U.S.C. § 255.

      36.   As a direct and proximate result of DEFENDANT’s conduct

alleged above in Paragraphs 19-27, PLAINTIFF was not paid all overtime

compensation properly due as required by the FLSA.

      37.   DEFENDANT’s conduct giving rise to this action was not in good

faith and not based on any reasonable grounds for believing such conduct did

not violate the FLSA.

      38.   As a direct and proximate result of DEFENDANT’s conduct

alleged above in Paragraphs 19-27, PLAINTIFF is entitled to recover unpaid

overtime compensation and an additional equal amount as liquidated

damages, post-judgment interest, in addition to reasonable attorney’s fees

and costs of this action, all through the date of entry of a final non-appealable

judgment, pursuant to 29 U.S.C. § 216(b), and all in an amount to be

determined as specified by law.




                                      -7-
        Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 8 of 10




                           PRAYER FOR RELIEF

      WHEREFORE, plaintiff ALEX ARMSTRONG respectfully prays that

this Court enter judgment in his favor and against DEFENDANT for:

      A.    All amounts of unpaid overtime compensation that PLAINTIFF

would have received but for DEFENDANT’s unlawful conduct, pursuant to

29 U.S.C. § 216(b).

      B.    An additional equal amount of all unpaid overtime compensation

as liquidated damages, pursuant to 29 U.S.C. § 216(b).

      C.    All reasonable attorney’s fees and costs of the action through

entry of a final non-appealable judgment, pursuant to the FLSA, including all

reasonable attorney’s fees and costs for:

            (1)   the time spent plus costs reasonably incurred throughout

this action relating to the claims of PLAINTIFF under the FLSA;

            (2)   The time spent litigating both the entitlement to and

amount of attorney’s fees and costs incurred throughout this action plus costs

of investigation and litigation reasonably incurred relating to the claims of

PLAINTIFF under the FLSA, whether in connection with any settlement,

compromise, any accepted offer of judgment under Fed. R. Civ. P. 68, or any

other form of judgment entered pursuant to Fed. R. Civ. P. 54-58;

            (3)   The time spent litigating the fairness and reasonableness

of any settlement, compromise, or accepted offer of judgment under Fed. R.


                                      -8-
          Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 9 of 10




Civ. P. 68, or any other form of judgment entered pursuant to Fed. R. Civ. P.

54-58, pursuant to and as required by Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350 (11th Cir. 1982), and

             (4)   The time spent explaining to PLAINITFF any settlement,

compromise, or accepted offer of judgment under Fed. R. Civ. P. 68, or any

other form of judgment entered pursuant to Fed. R. Civ. P. 54-58.

      D.     Post-judgment interest on all amounts awarded pursuant to the

FLSA, including lost compensation, liquidated damages, and litigation

expenses including attorney’s fees, costs, and costs of investigation and

litigation of this action, as authorized by law.

      E.     All such other and further relief as may be deemed just and

proper.

                        DEMAND FOR JURY TRIAL

 Plaintiff demands a jury trial on all issues triable of right by a jury.

                                         Respectfully submitted,

                                         /s/ Marc Garber
                                         ALAN H. GARBER
                                         Georgia Bar No. 283840
                                         ahgarber@garberlaw.net
                                         MARC N. GARBER
                                         Georgia Bar No. 283847
                                         mngarber@garberlaw.net
                                         THE GARBER LAW FIRM, PC
                                         4994 Lower Roswell Rd Ste 14
                                         Marietta, GA 30068-5648
                                         (678) 560-6685


                                       -9-
Case 1:21-cv-03646-JPB Document 1 Filed 09/01/21 Page 10 of 10




                               (678) 560-5067 (facsimile)

                               Attorneys for the Plaintiff




                            - 10 -
